Appeal from an amended order of the Family Court, Onondaga County (David G. Klim, J), entered June 12, 2006 in a proceeding pursuant to Social Services Law § 384-b. The amended order, insofar as appealed from, terminated the parental rights of respondent Henrietta N.M.
It is hereby ordered that the amended order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent mother (respondent) appeals from an order terminating her parental rights on the ground of mental illness pursuant to Social Services Law § 384-b (4) (c) rather than from the subsequent amended order. In the exercise of our discretion, we treat the notice of appeal as valid and deem the appeal as taken from the amended order (see Matter of Ruggieri v Bryan, 23 AD3d 991 [2005]; see also CPLR 5520 [c]). We conclude that Family Court’s determination that respondent is presently and for the foreseeable future unable by reason of mental illness to provide proper and adequate care for her children is supported by clear and convincing evidence (see generally Matter of Damion S., 300 AD2d 1039 [2002]). Contrary to the contention of respondent, “ ‘[t]he mere possibility that [her] condition, with proper treatment, could improve in the future is insufficient to vitiate [the court’s determination]’ ” (id. at 1039; see Matter of Trebor UU., 295 AD2d 648, 650 [2002]; Matter of Harris AA., 285 AD2d 755, 756-757 [2001]). Present—Hurlbutt, J.E, Gorski, Lunn, Peradotto and Green, JJ.